Citation Nr: 9922049	
Decision Date: 08/05/99    Archive Date: 08/12/99

DOCKET NO.  95-34 227	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD), currently evaluated as 70 percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


INTRODUCTION

The appellant served on active duty from January 1965 to 
March 1972.

The instant appeal arose from an April 1996 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO), in New Orleans, Louisiana, which denied a claim for an 
increased rating for PTSD.  This case was remanded by the 
Board of Veterans' Appeals (Board) in March 1998 for further 
development.


FINDING OF FACT

The veteran's service-connected PTSD results in symptoms to 
include social withdrawal and irritability resulting in total 
social and occupational impairment.  There is competent 
evidence tending to show that the veteran is and has been 
demonstrably unable to retain or maintain employment due to 
his PTSD.


CONCLUSION OF LAW

The criteria for a 100 percent schedular evaluation for PTSD, 
under the rating schedule in effect prior to November 7, 
1996, have been met.  38 C.F.R. §§ 4.3, 4.7, 4.132, 
Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant contends, in substance, that his service-
connected PTSD is more severe than the current disability 
evaluation suggests; therefore, he believes a total schedular 
rating is warranted for this disability.

The Board finds that the appellant has submitted evidence 
which is sufficient to justify a belief that his claim for an 
increased rating is well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991); Murphy v. Derwinski, 1 Vet.App. 78 (1990).  That 
is, he has presented a claim which is plausible.  Generally, 
a claim for an increased evaluation is considered to be well 
grounded.  A claim that a condition has become more severe is 
well grounded where the condition was previously service-
connected and rated, and the claimant subsequently asserts 
that a higher rating is justified due to an increase in 
severity since the original rating.  Proscelle v. Derwinski, 
2 Vet. App. 629, 632 (1992).

VA has a duty to assist the appellant to develop facts in 
support of well-grounded claims.  38 U.S.C.A. § 5107(a) (West 
1991) and Murphy v. Derwinski, 1 Vet. App. 78 (1990).  All 
necessary development was performed.  This case was remanded 
for further development, and the veteran underwent a VA 
examination.  In addition, all available service medical 
records and VA records have been obtained.  He has not 
asserted that there are any missing, relevant records.  For 
these reasons, the Board finds that VA's duty to assist the 
appellant, 38 U.S.C.A. § 5107(a) (West 1991), has been 
discharged.  Furthermore, the undersigned finds that this 
case has been adequately developed for appellate purposes.  A 
disposition on the merits is now in order.

In evaluating the appellant's request for an increased 
rating, the Board considers the medical evidence of record.  
The medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities.  38 U.S.C.A. §§  C.F.R. 
Part 4 (1995 & 1998).  In so doing, it is the Board's 
responsibility to weigh the evidence before it.  Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  

In evaluating service-connected disabilities, the Board looks 
to functional impairment.  The Board attempts to determine 
the extent to which a service-connected disability adversely 
affects the ability of the body to function under the 
ordinary conditions of daily life, including employment.  
38 U.S.C.A. §§  C.F.R. §§ 4.2, 4.10 (1998).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 U.S.C.A. §§  C.F.R. § 4.7 (1998).  The Board must 
determine whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case the claim must be denied.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. §§  U.S.C.A. 
§ 5107(b) (West 1991).

The veteran's service personnel records show that he served 
in Vietnam during the Vietnam era and was awarded the Combat 
Medical Badge.  In an April 1991 rating decision the veteran 
was service-connected for PTSD.  He was initially assigned a 
10 percent disability evaluation, effective in 1988, which 
was increased to 50 percent, effective in 1991.  A May 1994 
rating decision further increased the disability evaluation 
for PTSD to 70 percent, which has been confirmed and 
continued to the present time.  That rating decision also 
granted entitlement to a total disability rating for 
compensation purposes based on individual unemployability.

The Board has reviewed the voluminous record in this case.  
VA treatment records from 1990 to 1998 reveal that the 
veteran has been hospitalized several times for PTSD in 
recent years.  The veteran was hospitalized from December 29, 
1997, to January 9, 1998, for PTSD.  He reported unprovoked 
episodes of rage and depression and increased problems 
controlling his anger.  The veteran was discharged at his 
request because he did not feel ready to deal with his 
emotions, which were being elicited in group therapy.  He was 
hospitalized again from April 13, 1998, to April 24, 1998, 
for PTSD.  He reported feelings of depression and concerns 
that he might hurt himself or his wife.

Pursuant to the Board's March 1998 remand, the veteran 
underwent a VA PTSD examination in May 1998.  The examiner 
noted that he had reviewed the record.  He opined that 
contrary to some evidence of record which indicated that the 
veteran was a malingerer, he found the veteran was serious 
and was able to give his history in a reasonable and valid 
way.

The veteran reported that he did not like to be around people 
so he did his grocery shopping at 3 a.m. and avoided going to 
church.  He reported that his relationship with his wife was 
not good and that he had moved in order to be further away 
from his daughter-in-law.  His medications included Mellaril, 
Vistaril, Valproic Acid, and Trazodone.  The veteran reported 
flashbacks and nightmares of taking care of a little girl who 
was severely injured after playing with a live grenade.  He 
stated that he had not worked since 1984.

Mental status examination revealed that the veteran was 
articulate and responded to questions in a coherent, relevant 
way.  He was oriented times 3, and his mood was mildly 
dysphoric.  He reported flashbacks and feelings of paranoia.  
His insight and judgment were reportedly fair, and his 
concentration and attention span were adequate.  His recent 
and remote memory was intact.  The diagnoses included PTSD, 
dysthymia, and history of alcohol dependence and poly 
substance abuse.

The Global Assessment of Functioning score was assessed as 
50.  The examiner indicated that the veteran "has not been 
able to hold a job mainly because of his rather serious 
impairment of interpersonal relationship problems."  It was 
noted that the veteran's ability to work with persistence, 
pace and concentration was moderately impaired.  The examiner 
concluded that the PTSD had resulted in total occupational 
and social impairment.

Initially, the Board notes that the pertinent regulations 
governing evaluations for mental disorders were recently 
amended, effective November 1996.  The United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (hereinafter, 
"the Court") has stated that where the law or regulation 
changes during the pendency of a case, the version most 
favorable to the veteran will generally be applied.  See West 
v. Brown, 7 Vet.App. 70, 76 (1994); Hayes v. Brown, 5 
Vet.App. 60, 66-67 (1993); Karnas v. Derwinski, 1 Vet.App. 
308, 313 (1991).  A recent opinion of the VA Office of the 
General Counsel held that whether the amended mental 
disorders regulations are more beneficial to claimants than 
the prior provisions should be determined on a case by case 
basis.  VA O.G.C. Prec. 11-97 (Mar. 25, 1997).

Prior to certifying the case to the Board, the RO 
readjudicated the appellant's claim with consideration of the 
amended rating criteria for mental disorders.  Based on the 
all of the above cited evidence, including the most recent VA 
examination, the RO concluded that an increased rating above 
70 percent under the amended criteria was not in order.

Prior to November 1996, the criteria for 70 and 100 percent 
ratings for psychoneurotic disorders were as follows:

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent]

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent]

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).  As amended, 
PTSD is rated under Diagnostic Code 9411, which according to 
the revised rating criteria, is rated under the "General 
Rating Formula for Mental Disorders," Diagnostic Code 9440.  
38 C.F.R. § 4.130 (1997).  As amended, the regulation reads:

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent]

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent]

38 C.F.R. § 4.130, Diagnostic Code 9440 (1998).  In addition, 
other related regulations were amended in November 1996.  
According to the amended rating criteria, when evaluating a 
mental disorder, the rating agency shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  38 C.F.R. § 4.126(a) 
(1998).  The rating agency shall assign an evaluation based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  However, when evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign a evaluation on the basis of social impairment.  38 
C.F.R. § 4.126(b) (1998).

Application of the 1996 regulations shows that medical 
evidence as to the severity of the veteran's service-
connected PTSD is sufficient to support a finding of 
functional impairment which is greater than the currently 
assigned 70 percent disability rating.  The most recent VA 
examiner did report that the veteran was demonstrably unable 
to maintain or retain employment due to his PTSD.  The Board 
notes that it does not appear that the veteran has worked 
since approximately 1984.

Here the Board notes that the veteran need not meet each and 
every criterion under the schedule in effect prior to 
November 7, 1996, to warrant assignment of a 100 percent 
evaluation.  The Court, in Johnson v. Brown, 7 Vet. App. 95, 
97 (1994) held that the 100 percent criterion "are each 
independent bases for granting a 100 percent rating."

Although records continue to be absent notations of gross 
repudiation of reality, totally incapacitating symptoms or 
many other criteria specified under the 100 percent criteria 
in either the old or new regulations, the medical conclusion 
as to the veteran's unemployability due to PTSD 
symptomatology is significant in this case.  In short, a 
competent medical professional has stated that the veteran's 
PTSD symptomatology is so severe as to render him totally 
unable to establish or maintain any social or industrial 
relationships and unable to obtain or retain employment.  
Such is sufficient to warrant assignment of a 100 percent 
evaluation under the old diagnostic criteria, consistent with 
the Court's holding in Johnson.

Accordingly, for the reasons discussed above, and resolving 
the benefit of the doubt in the veteran's favor, the criteria 
for a 100 percent schedular evaluation for PTSD, under the 
rating schedule in effect prior to November 7, 1996, have 
been met. 


ORDER

A claim for entitlement to an increased rating for PTSD is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals



 

